       Case 2:16-md-02724-CMR Document 1698 Filed 02/26/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                          MDL 2724
PRICING ANTITRUST LITIGATION                            16-MD-2724

                                                        HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS



                                           ORDER

       AND NOW, this 26th day of February 2021, upon consideration of Special Master David

H. Marion’s Fifth Report and Recommendation to the Parties and Honorable Cynthia M. Rufe

Regarding Defendants’ Motion to Compel Discovery from the State of California [MDL Doc.

No. 1677], and no timely objections thereto having been filed by the February 22, 2021 deadline

established by Pretrial Order No. 49, it is hereby ORDERED that the Fifth Report and

Recommendation is APPROVED and ADOPTED and to the extent that the California Office

of Attorney General (“CA OAG”) and Defendants have not already followed the

recommendation, it is hereby ORDERED that:

       1. On or before March 5, 2021, CA OAG will confirm that it has made a good faith

           disclosure of all documents and information reasonably requested by defendants, or

           will have done so by March 12, 2021.

       2. On or before March 15, 2021, Defendants will notify CA OAG of any claimed

           deficiencies in its disclosures and provide a period of 10 days for CA OAG to cure

           such deficiencies.
Case 2:16-md-02724-CMR Document 1698 Filed 02/26/21 Page 2 of 2




3. On or before March 20, 2021, Defendants may submit an application for (a)

   sanctions in the form of preclusion of use of any non-produced documents, supported

   by a showing of how Defendants have been prejudiced thereby, and that such

   documents are not already available to Defendants from other sources; and (b) an

   award of attorney’s fees, again upon a showing of good cause therefore, and a

   documentation of the amounts thereof. Any such application is referred to Special

   Master Marion for a report and recommendation.

It is so ORDERED.
                                           BY THE COURT:
                                           /s/ Cynthia M. Rufe
                                           _____________________________
                                           CYNTHIA M. RUFE, J.




                                       2
